Exhibit 10(q)

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED AGREEMENT is made and entered into as of this 1st day
of October, 2002, by and between BLOUNT, INC., a Delaware corporation (the
“Company”), and James Lee VanderZanden (“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive entered into an Employment Agreement, dated
as of June 1, 1999, which Agreement became effective on August 19, 1999 (“Prior
Employment Agreement”); and

 

WHEREAS, the parties now desire to modify the Prior Employment Agreement in a
number of respects and to restate such agreement as hereinafter provided; and

 

WHEREAS, Executive desires to continue his employment with the Company on the
terms and conditions provided herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereby agree as follows:

 


1.                                       EMPLOYMENT AND TERM.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE COMPANY HEREBY EMPLOYS EXECUTIVE, AND EXECUTIVE HEREBY ACCEPTS
EMPLOYMENT, AS PRESIDENT OF THE ICS GROUP OF THE COMPANY AND SHALL HAVE SUCH
RESPONSIBILITIES, DUTIES AND AUTHORITY AS MAY FROM TIME TO TIME BE ASSIGNED TO
EXECUTIVE BY THE CHIEF EXECUTIVE OFFICER OR THE BOARD. EXECUTIVE HEREBY AGREES
THAT DURING THE TERM OF THIS AGREEMENT HE WILL DEVOTE SUBSTANTIALLY ALL HIS
WORKING TIME, ATTENTION AND ENERGIES TO THE DILIGENT PERFORMANCE OF HIS DUTIES
FOR THE COMPANY.

 

--------------------------------------------------------------------------------



 


(B)                                 UNLESS EARLIER TERMINATED AS PROVIDED
HEREIN, EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL BE FOR A ROLLING,
TWO-YEAR TERM (THE “TERM”) COMMENCING ON THE EFFECTIVE TIME (AS DEFINED IN
SUBSECTION (C) BELOW), AND SHALL BE DEEMED TO EXTEND AUTOMATICALLY, WITHOUT
FURTHER ACTION BY EITHER THE COMPANY OR EXECUTIVE, EACH DAY FOR AN ADDITIONAL
DAY, SUCH THAT THE REMAINING TERM OF THE AGREEMENT SHALL CONTINUE TO BE TWO
YEARS; PROVIDED, HOWEVER, THAT EITHER PARTY MAY, BY WRITTEN NOTICE TO THE OTHER,
CAUSE THIS AGREEMENT TO CEASE TO EXTEND AUTOMATICALLY AND, UPON SUCH NOTICE, THE
“TERM” OF THIS AGREEMENT SHALL BE THE TWO YEARS FOLLOWING THE DATE OF SUCH
NOTICE AND THIS AGREEMENT SHALL TERMINATE UPON THE EXPIRATION OF SUCH TERM.


 


(C)                                  THIS AMENDED AND RESTATED AGREEMENT IS
EFFECTIVE OCTOBER 1, 2002 (“EFFECTIVE TIME”) AND SUPERSEDES THE PRIOR EMPLOYMENT
AGREEMENT IN ITS ENTIRETY AND ANY RIGHTS UNDER THE PRIOR EMPLOYMENT AGREEMENT
ARE TERMINATED ON THE EFFECTIVE TIME.


 


2.                                       COMPENSATION AND BENEFITS.  AS
COMPENSATION FOR EXECUTIVE’S SERVICES DURING THE TERM OF THIS AGREEMENT,
EXECUTIVE SHALL BE PAID AND RECEIVE THE COMPENSATION AND BENEFITS SET FORTH IN
SUBSECTIONS (A) THROUGH (E) BELOW:


 


(A)                                  AN ANNUAL BASE SALARY (“BASE SALARY”) OF
ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($150,000.00), PRORATED FOR ANY
PARTIAL YEAR OF EMPLOYMENT. EXECUTIVE’S BASE SALARY SHALL BE SUBJECT TO ANNUAL
REVIEW AT SUCH TIME AS THE COMPANY CONDUCTS SALARY REVIEWS FOR ITS EXECUTIVES
GENERALLY. EXECUTIVE’S BASE SALARY SHALL BE PAYABLE IN ACCORDANCE WITH THE
COMPANY’S REGULAR PAYROLL PRACTICES IN EFFECT FROM TIME TO TIME.


 


(B)                                 EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE
IN THE EXECUTIVE MANAGEMENT ANNUAL INCENTIVE PROGRAM (“INCENTIVE PROGRAM”) AND
SUCH OTHER ANNUAL INCENTIVE PLANS AS MAY BE ESTABLISHED BY THE COMPANY FROM TIME
TO TIME FOR INDIVIDUALS AT EXECUTIVE’S LEVEL.  THE

 

2

--------------------------------------------------------------------------------



 


COMPANY WILL ESTABLISH INDIVIDUAL AND FINANCIAL PERFORMANCE GOALS EACH YEAR
UNDER THE INCENTIVE PROGRAM, AND EXECUTIVE’S ANNUAL TARGET BONUS SHALL BE FIFTY
PERCENT (50%) OF BASE SALARY.  THE ANNUAL INCENTIVE BONUS PAYABLE UNDER THIS
SUBSECTION (B) SHALL BE PAYABLE AS A LUMP SUM AT THE SAME TIME BONUSES ARE PAID
TO OTHER EXECUTIVES, UNLESS EXECUTIVE ELECTS TO DEFER ALL OR A PORTION OF SUCH
BONUS PURSUANT TO ANY DEFERRAL PLAN ESTABLISHED BY THE COMPANY FOR SUCH PURPOSE.


 


(C)                                  EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE
IN, OR RECEIVE BENEFITS UNDER, ANY “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN
SECTION 3(3) OF ERISA) OR EMPLOYEE BENEFIT ARRANGEMENT MADE GENERALLY AVAILABLE
BY THE COMPANY TO ITS EXECUTIVES, INCLUDING PLANS PROVIDING RETIREMENT, 401
(K) BENEFITS, HEALTH CARE (INCLUDING EXEC-U-CARE), LIFE INSURANCE, DISABILITY
AND SIMILAR BENEFITS.


 


(D)                                 EXECUTIVE IS ELIGIBLE FOR VACATION IN
ACCORDANCE WITH THE COMPANY’S STANDARD VACATION POLICY.  EXECUTIVE WILL BE
PROVIDED A VEHICLE IN ACCORDANCE WITH THE COMPANY’S AUTOMOBILE POLICY. 
EXECUTIVE WILL BE PROMPTLY REIMBURSED BY THE COMPANY FOR ALL REASONABLE BUSINESS
EXPENSES EXECUTIVE INCURS AND PROPERLY REPORTS IN CARRYING OUT EXECUTIVE’S
DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT.


 


3.                                       TERMINATION.


 


3.1                                 TERMINATION.  THE COMPANY SHALL HAVE THE
RIGHT TO TERMINATE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT AT ANY TIME
DURING THE TERM BY NOTICE TO EXECUTIVE. EXECUTIVE SHALL HAVE THE RIGHT TO
TERMINATE HIS EMPLOYMENT AT ANY TIME DURING THE TERM BY NOTICE TO THE COMPANY.
IF THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT FOR CAUSE
(AS DEFINED IN SECTION 5.2), DISABILITY (AS DETERMINED BY THE COMPANY), OR UPON
EXECUTIVE’S DEATH, OR IF EXECUTIVE TERMINATES HIS EMPLOYMENT, THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE AS OF THE DATE OF TERMINATION;
PROVIDED, HOWEVER, THAT EXECUTIVE WILL

 

3

--------------------------------------------------------------------------------



 


BE ENTITLED TO WHATEVER BENEFITS ARE PAYABLE TO EXECUTIVE PURSUANT TO THE TERMS
OF ANY HEALTH, LIFE INSURANCE, DISABILITY, WELFARE, RETIREMENT OR OTHER PLAN OR
PROGRAM MAINTAINED BY THE COMPANY IN WHICH EXECUTIVE PARTICIPATES.  IF THE
COMPANY TERMINATES EXECUTIVE DURING THE TERM OF THIS AGREEMENT OTHER THAN FOR
CAUSE (AND SUCH TERMINATION DOES NOT RESULT FROM EXECUTIVE’S DISABILITY OR
DEATH), EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE COMPENSATION AND BENEFITS
PROVIDED IN SUBSECTIONS (A) THROUGH (C) BELOW. UNLESS SPECIFIED OTHERWISE, THE
TIME PERIODS IN SUBSECTIONS (A) THROUGH (C) BELOW SHALL BE THE LESSER OF (I) THE
12-MONTH PERIOD (THE TWENTY-FOUR (24) MONTH PERIOD IF EXECUTIVE’S DATE OF
TERMINATION OF EMPLOYMENT IS ON OR AFTER THE DATE OF A CHANGE IN CONTROL, AS
DEFINED IN SECTION 5.3) COMMENCING ON THE DATE OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT, OR (II) THE TIME PERIOD REMAINING FROM THE DATE OF EXECUTIVE’S
TERMINATION UNTIL HE ATTAINS AGE 65 (SUCH TIME PERIOD UNDER (I) OR (II) IS
HEREINAFTER REFERRED TO AS THE “SEVERANCE PERIOD”). EXCEPT AS OTHERWISE PROVIDED
HEREIN, THE COMPANY AGREES THAT IF EXECUTIVE TERMINATES EMPLOYMENT AND IS
ENTITLED TO COMPENSATION AND BENEFITS UNDER THIS SECTION 3.1, HE SHALL NOT BE
REQUIRED TO MITIGATE DAMAGES BY SEEKING OTHER EMPLOYMENT, NOR SHALL ANY AMOUNT
HE EARNS REDUCE THE AMOUNT PAYABLE BY THE COMPANY HEREUNDER. EXECUTIVE AGREES
THAT THE COMPENSATION AND BENEFITS PROVIDED PURSUANT TO THIS SECTION 3.1 SHALL
BE THE ONLY SEVERANCE BENEFITS PAYABLE TO EXECUTIVE BY THE COMPANY AND ITS
AFFILIATES AS A RESULT OF EXECUTIVE’S TERMINATION OF EMPLOYMENT AND EXECUTIVE
HEREBY WAIVES HIS RIGHTS (IF ANY) TO ANY SEVERANCE BENEFITS UNDER ANY OTHER PLAN
OR PROGRAM OF THE COMPANY AND ITS AFFILIATES. THE COMPENSATION AND BENEFITS
PAYABLE OR TO BE PROVIDED UNDER SUBSECTIONS (A) THROUGH (C) BELOW SHALL CEASE IN
THE EVENT OF EXECUTIVE’S DEATH AFTER TERMINATION OF EMPLOYMENT.


 


(A)                                  BASE SALARY - EXECUTIVE WILL CONTINUE TO
RECEIVE HIS BASE SALARY AS THEN IN EFFECT (SUBJECT TO WITHHOLDING OF ALL
APPLICABLE TAXES) FOR THE SEVERANCE PERIOD IN THE SAME

 

4

--------------------------------------------------------------------------------



 


MANNER AS IT WAS BEING PAID AS OF THE DATE OF TERMINATION; PROVIDED, HOWEVER,
THAT THE SALARY PAYMENTS PROVIDED FOR HEREUNDER SHALL BE PAID IN A SINGLE LUMP
SUM PAYMENT, TO BE PAID NOT LATER THAN 30 DAYS AFTER HIS TERMINATION OF
EMPLOYMENT; PROVIDED, FURTHER, THAT THE AMOUNT OF SUCH LUMP SUM PAYMENT SHALL BE
DETERMINED BY TAKING THE SALARY PAYMENTS TO BE MADE AND DISCOUNTING THEM TO
THEIR PRESENT VALUE (AS DEFINED IN SECTION 5.11) ON THE DATE EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT IS TERMINATED.


 


(B)                                 BONUSES AND INCENTIVES - EXECUTIVE SHALL
RECEIVE BONUS PAYMENTS FROM THE COMPANY FOR EACH MONTH OF THE SEVERANCE PERIOD
IN AN AMOUNT FOR EACH SUCH MONTH EQUAL TO ONE-TWELFTH OF THE AVERAGE OF THE
BONUSES EARNED BY HIM FOR THE TWO FISCAL YEARS IN WHICH BONUSES WERE PAID
IMMEDIATELY PRECEDING THE FISCAL YEAR IN WHICH SUCH TERMINATION OCCURS. ANY
BONUS AMOUNTS THAT EXECUTIVE HAD PREVIOUSLY EARNED FROM THE COMPANY BUT WHICH
MAY NOT YET HAVE BEEN PAID AS OF THE DATE OF TERMINATION SHALL BE PAYABLE ON THE
DATE SUCH AMOUNTS ARE PAYABLE TO OTHER EXECUTIVES AND EXECUTIVE’S TERMINATION
SHALL NOT AFFECT THE PAYMENT OF SUCH BONUS. EXECUTIVE SHALL ALSO RECEIVE A
PRORATED BONUS FOR ANY UNCOMPLETED FISCAL YEAR AT THE DATE OF TERMINATION
(ASSUMING THE TARGET AWARD LEVEL HAS BEEN ACHIEVED FOR SUCH YEAR), BASED UPON
THE NUMBER OF DAYS THAT HE WAS EMPLOYED DURING SUCH FISCAL YEAR.  THE BONUS
AMOUNTS DETERMINED HEREIN SHALL BE PAID IN A SINGLE LUMP SUM PAYMENT, TO BE PAID
NOT LATER THAN 30 DAYS AFTER TERMINATION OF EMPLOYMENT; PROVIDED, THAT THE
AMOUNT OF SUCH LUMP SUM PAYMENT REPRESENTING THE MONTHLY BONUS PAYMENTS SHALL BE
DETERMINED BY TAKING THE MONTHLY BONUS PAYMENTS TO BE MADE AND DISCOUNTING THEM
TO THEIR PRESENT VALUE ON THE DATE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT
IS TERMINATED.


 


(C)                                  HEALTH AND LIFE INSURANCE COVERAGE - THE
HEALTH CARE (INCLUDING EXEC-U-CARE) AND GROUP TERM LIFE INSURANCE BENEFITS
COVERAGE PROVIDED TO EXECUTIVE AT HIS DATE OF

 

5

--------------------------------------------------------------------------------



 


TERMINATION SHALL BE CONTINUED FOR THE SEVERANCE PERIOD AT THE SAME LEVEL AND IN
THE SAME MANNER AS THEN PROVIDED TO ACTIVELY EMPLOYED EXECUTIVE PARTICIPANTS AS
IF HIS EMPLOYMENT UNDER THIS AGREEMENT HAD NOT TERMINATED. ANY ADDITIONAL
COVERAGES EXECUTIVE HAD AT TERMINATION, INCLUDING DEPENDENT COVERAGE, WILL ALSO
BE CONTINUED FOR SUCH PERIOD ON THE SAME TERMS, TO THE EXTENT PERMITTED BY THE
APPLICABLE POLICIES OR CONTRACTS. ANY COSTS EXECUTIVE WAS PAYING FOR SUCH
COVERAGES AT THE TIME OF TERMINATION SHALL BE PAID BY EXECUTIVE BY SEPARATE
CHECK PAYABLE TO THE COMPANY EACH MONTH IN ADVANCE. IF THE TERMS OF ANY BENEFIT
PLAN REFERRED TO IN THIS SECTION, OR THE LAWS APPLICABLE TO SUCH PLAN, DO NOT
PERMIT CONTINUED PARTICIPATION BY EXECUTIVE, THEN THE COMPANY WILL ARRANGE FOR
OTHER COVERAGE AT ITS EXPENSE PROVIDING SUBSTANTIALLY SIMILAR BENEFITS
(INCLUDING THE SAME DEDUCTIBLE AND CO-PAYMENT LEVELS PROVIDED UNDER THE
COMPANY’S POLICY). THE BENEFITS PROVIDED IN THIS SUBSECTION (C) SHALL CEASE IF
EXECUTIVE OBTAINS OTHER EMPLOYMENT AND, AS A RESULT OF SUCH OTHER EMPLOYMENT,
HEALTH CARE AND LIFE INSURANCE BENEFITS ARE AVAILABLE TO EXECUTIVE.


 


(D)                                 EFFECT OF LUMP SUM PAYMENT.  THE LUMP SUM
PAYMENTS UNDER SUBSECTIONS (A) AND (B) ABOVE SHALL NOT ALTER THE AMOUNTS
EXECUTIVE IS ENTITLED TO RECEIVE UNDER THE BENEFIT PLANS DESCRIBED IN
SUBSECTIONS (C) AND (D). BENEFITS UNDER SUCH PLANS SHALL BE DETERMINED AS IF
EXECUTIVE HAD RECEIVED SUCH PAYMENTS MONTHLY OVER THE SEVERANCE PERIOD.


 


(E)                                  STOCK OPTIONS.  AS OF EXECUTIVE’S DATE OF
TERMINATION, THE VESTING AND EXERCISABILITY OF ALL OUTSTANDING TIME OPTIONS AND
PERFORMANCE OPTIONS HELD BY EXECUTIVE (AND ANY OTHER OUTSTANDING STOCK OPTIONS
GRANTED TO EXECUTIVE BY THE COMPANY) SHALL BE DETERMINED IN ACCORDANCE WITH THE
STOCK OPTION AGREEMENTS FOR SUCH OPTIONS.


 


3.2                                 RELEASE OF CLAIMS - TO BE ENTITLED TO ANY OF
THE COMPENSATION AND BENEFITS DESCRIBED ABOVE IN SECTION 3.1, EXECUTIVE SHALL
SIGN A RELEASE OF CLAIMS IN THE FORM REQUIRED BY

 

6

--------------------------------------------------------------------------------



 


THE COMPANY. NO PAYMENTS SHALL BE MADE UNDER SECTION 3.1 UNTIL SUCH RELEASE HAS
BEEN PROPERLY EXECUTED AND DELIVERED TO THE COMPANY AND UNTIL THE EXPIRATION OF
THE REVOCATION PERIOD, IF ANY, PROVIDED UNDER THE RELEASE. IF THE RELEASE IS NOT
PROPERLY EXECUTED BY THE EXECUTIVE AND DELIVERED TO THE COMPANY WITHIN THE
REASONABLE TIME PERIODS SPECIFIED IN THE RELEASE, THE COMPANY’S OBLIGATIONS
UNDER SECTION 3.1 WILL TERMINATE.


 


3.3                                 SALE OF BUSINESS - IF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE BUSINESS UNIT FOR WHICH EXECUTIVE WORKS ARE SOLD BY THE
COMPANY AND EXECUTIVE RECEIVES A BONA FIDE OFFER OF EMPLOYMENT FROM THE
PURCHASER OF SUCH ASSETS FOR A POSITION AND WITH COMPENSATION AND BENEFITS
COMPARABLE TO THOSE EXECUTIVE THEN HAS WITH THE COMPANY, EXECUTIVE SHALL NOT, AS
A RESULT OF SUCH TRANSACTION, BE ENTITLED TO COMPENSATION AND BENEFITS UNDER
SECTION 3.1 ARISING FROM HIS TERMINATION OF EMPLOYMENT WITH THE COMPANY. IF
EXECUTIVE DOES NOT RECEIVE SUCH A BONA FIDE OFFER OF EMPLOYMENT WITH COMPARABLE
COMPENSATION AND BENEFITS FROM THE PURCHASER, THEN THE OTHER PROVISIONS OF THIS
SECTION 3 SHALL APPLY.


 


4.                                       CONFIDENTIALITY AND NONCOMPETITION.


 


(A)                                  EXECUTIVE ACKNOWLEDGES THAT, PRIOR TO AND
DURING THE TERM OF THIS AGREEMENT, THE COMPANY HAS FURNISHED AND WILL FURNISH TO
EXECUTIVE CONFIDENTIAL INFORMATION WHICH COULD BE USED BY EXECUTIVE ON BEHALF OF
A COMPETITOR OF THE COMPANY TO THE COMPANY’S SUBSTANTIAL DETRIMENT. MOREOVER,
THE PARTIES RECOGNIZE THAT EXECUTIVE DURING THE COURSE OF HIS EMPLOYMENT WITH
THE COMPANY MAY DEVELOP IMPORTANT RELATIONSHIPS WITH CUSTOMERS AND OTHERS HAVING
VALUABLE BUSINESS RELATIONSHIPS WITH THE COMPANY. IN VIEW OF THE FOREGOING,
EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE RESTRICTIVE COVENANTS CONTAINED IN
THIS SECTION ARE REASONABLY NECESSARY TO PROTECT THE COMPANY’S LEGITIMATE
BUSINESS INTERESTS AND GOOD WILL.

 

7

--------------------------------------------------------------------------------



 


(B)                                 EXECUTIVE AGREES THAT HE SHALL PROTECT THE
COMPANY’S CONFIDENTIAL INFORMATION AND SHALL NOT DISCLOSE TO ANY PERSON, OR
OTHERWISE USE, EXCEPT IN CONNECTION WITH HIS DUTIES PERFORMED IN ACCORDANCE WITH
THIS AGREEMENT, ANY CONFIDENTIAL INFORMATION AT ANY TIME, INCLUDING FOLLOWING
THE TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY FOR ANY REASON; PROVIDED,
HOWEVER, THAT EXECUTIVE MAY MAKE DISCLOSURES REQUIRED BY A VALID ORDER OR
SUBPOENA ISSUED BY A COURT OR ADMINISTRATIVE AGENCY OF COMPETENT JURISDICTION,
IN WHICH EVENT EXECUTIVE WILL PROMPTLY NOTIFY THE COMPANY OF SUCH ORDER OR
SUBPOENA TO PROVIDE THE COMPANY AN OPPORTUNITY TO PROTECT ITS INTERESTS.
EXECUTIVE’S OBLIGATIONS UNDER THIS SECTION 4(B) SHALL SURVIVE ANY EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON, PROVIDED THAT EXECUTIVE MAY AFTER
SUCH EXPIRATION OR TERMINATION DISCLOSE CONFIDENTIAL INFORMATION WITH THE PRIOR
WRITTEN CONSENT OF THE BOARD.


 


(C)                                  UPON THE TERMINATION OR EXPIRATION OF HIS
EMPLOYMENT HEREUNDER, EXECUTIVE AGREES TO DELIVER PROMPTLY TO THE COMPANY ALL
COMPANY FILES, CUSTOMER LISTS, MANAGEMENT REPORTS, MEMORANDA, RESEARCH, COMPANY
FORMS, FINANCIAL DATA AND REPORTS AND OTHER DOCUMENTS SUPPLIED TO OR CREATED BY
HIM IN CONNECTION WITH HIS EMPLOYMENT HEREUNDER (INCLUDING ALL COPIES OF THE
FOREGOING) IN HIS POSSESSION OR CONTROL, AND ALL OF THE COMPANY’S EQUIPMENT AND
OTHER MATERIALS IN HIS POSSESSION OR CONTROL. EXECUTIVE’S OBLIGATIONS UNDER THIS
SECTION 4(C) SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.


 


(D)                                 UPON THE TERMINATION OR EXPIRATION OF HIS
EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE AGREES THAT FOR A PERIOD OF ONE
(1) YEAR FROM HIS DATE OF TERMINATION, HE SHALL NOT (I) ENTER INTO OR ENGAGE IN
THE DESIGN, MANUFACTURE, MARKETING OR SALE OF ANY PRODUCTS SIMILAR TO THOSE
PRODUCED OR OFFERED BY THE COMPANY OR ITS AFFILIATES IN THE AREA OF NORTH
AMERICA, EITHER AS AN INDIVIDUAL, PARTNER OR JOINT VENTURER, OR AS AN EXECUTIVE,
AGENT OR SALESMAN,

 

8

--------------------------------------------------------------------------------



 


OR AS AN OFFICER, DIRECTOR, OR SHAREHOLDER OF A CORPORATION, (II) DIVERT OR
ATTEMPT TO DIVERT ANY PERSON, CONCERN OR ENTITY WHICH IS FURNISHED PRODUCTS OR
SERVICES BY THE COMPANY FROM DOING BUSINESS WITH THE COMPANY OR OTHERWISE CHANGE
ITS RELATIONSHIP WITH THE COMPANY, OR (III) SOLICIT, LURE OR ATTEMPT TO HIRE
AWAY ANY OF THE EXECUTIVES OF THE COMPANY WITH WHOM THE EXECUTIVE INTERACTED
DIRECTLY OR INDIRECTLY WHILE EMPLOYED WITH THE COMPANY.


 


(E)                                  EXECUTIVE ACKNOWLEDGES THAT IF HE BREACHES
OR THREATENS TO BREACH THIS SECTION 4, HIS ACTIONS MAY CAUSE IRREPARABLE HARM
AND DAMAGE TO THE COMPANY WHICH COULD NOT BE COMPENSATED IN DAMAGES.
ACCORDINGLY, IF EXECUTIVE BREACHES OR THREATENS TO BREACH THIS SECTION 4, THE
COMPANY SHALL BE ENTITLED TO SEEK INJUNCTIVE RELIEF, IN ADDITION TO ANY OTHER
RIGHTS OR REMEDIES OF THE COMPANY. THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION
BY EXECUTIVE AGAINST THE COMPANY, WHETHER PREDICATED ON THIS AGREEMENT OR
OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE COMPANY OF
EXECUTIVE’S AGREEMENT UNDER THIS SECTION 4(E).


 


5.                                       DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED BELOW:


 


5.1                                 “BOARD” OR “BOARD OF DIRECTORS”.  THE BOARD
OF DIRECTORS OF BLOUNT INTERNATIONAL, INC.


 


5.2                                 “CAUSE”.  THE INVOLUNTARY TERMINATION OF
EXECUTIVE BY THE COMPANY FOR THE FOLLOWING REASONS SHALL CONSTITUTE A
TERMINATION FOR CAUSE:


 


(A)                                  IF THE TERMINATION SHALL HAVE BEEN THE
RESULT OF AN ACT OR ACTS BY EXECUTIVE WHICH HAVE BEEN FOUND IN AN APPLICABLE
COURT OF LAW TO CONSTITUTE A FELONY;


 


(B)                                 IF THE TERMINATION SHALL HAVE BEEN THE
RESULT OF AN ACT OR ACTS BY EXECUTIVE WHICH ARE IN THE GOOD FAITH JUDGMENT OF
THE COMPANY TO BE IN VIOLATION OF LAW OR OF POLICIES OF THE COMPANY AND WHICH
RESULT IN MATERIAL DAMAGE TO THE COMPANY;

 

9

--------------------------------------------------------------------------------


 


(C)                                  IF THE TERMINATION SHALL HAVE BEEN THE
RESULT OF AN ACT OR ACTS OF PROVEN DISHONESTY BY EXECUTIVE RESULTING OR INTENDED
TO RESULT DIRECTLY OR INDIRECTLY IN GAIN OR PERSONAL ENRICHMENT TO THE EXECUTIVE
AT THE EXPENSE OF THE COMPANY; OR


 


(D)                                 UPON THE WILLFUL AND CONTINUED FAILURE BY
THE EXECUTIVE SUBSTANTIALLY TO PERFORM HIS DUTIES WITH THE COMPANY (OTHER THAN
ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS NOT
CONSTITUTING A DISABILITY), AFTER A DEMAND IN WRITING FOR SUBSTANTIAL
PERFORMANCE IS DELIVERED BY THE COMPANY.


 

With respect to clauses (b), (c) or (d) above of this Section, Executive shall
not be deemed to have been involuntarily terminated for Cause unless and until a
notice is delivered to Executive by the Company setting forth (i) the conduct
deemed to qualify as Cause, (ii) reasonable action that would remedy such
objectionable conduct, and (iii) a reasonable time (not less than thirty days)
within which Executive may take such remedial action, and Executive shall not
have taken such specified remedial action within such specified reasonable time.

 


5.3                                 “CHANGE IN CONTROL”.  FOR PURPOSES OF THIS
AGREEMENT, CHANGE IN CONTROL SHALL MEAN (A) THE ACQUISITION, DIRECTLY OR
INDIRECTLY, BY ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT), OTHER THAN ANY MEMBER OF THE LEHMAN GROUP, OF SECURITIES OF
BLOUNT INTERNATIONAL, INC. REPRESENTING AN AGGREGATE OF MORE THAN 50% OF THE
COMBINED VOTING POWER OF BLOUNT INTERNATIONAL, INC.’S THEN OUTSTANDING
SECURITIES (EXCLUDING THE ACQUISITIONS BY PERSONS WHO ACQUIRE SUCH AMOUNT
THROUGH INHERITANCE); (B) DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD, CEASE FOR
ANY REASON TO CONSTITUTE AT LEAST A MAJORITY THEREOF, UNLESS THE ELECTION OF
EACH NEW DIRECTOR WAS APPROVED IN ADVANCE BY A VOTE OF AT LEAST A MAJORITY OF
THE DIRECTORS THEN STILL IN OFFICE WHO WERE DIRECTORS AT THE BEGINNING OF THE
PERIOD; (C) CONSUMMATION OF (I) A MERGER,

 

10

--------------------------------------------------------------------------------



 


CONSOLIDATION OR OTHER BUSINESS COMBINATION OF BLOUNT INTERNATIONAL, INC. WITH
ANY OTHER “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF EXCHANGE
ACT) OR AFFILIATE THEREOF, OTHER THAN A MERGER, CONSOLIDATION OR BUSINESS
COMBINATION WHICH WOULD RESULT IN THE OUTSTANDING COMMON STOCK OF BLOUNT
INTERNATIONAL, INC. IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUSTSTANDING OR BY BEING CONVERTED INTO COMMON STOCK OF THE SURVIVING
ENTITY OR A PARENT OR AFFILIATE THEREOF) MORE THAN 50% OF THE OUTSTANDING COMMON
STOCK OF THE BLOUNT INTERNATIONAL, INC. OR SUCH SURVIVING ENTITY OR PARTNERS OR
AFFILIATE THEREOF, OUTSTANDING IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION OR
BUSINESS COMBINATION, OR (II) A PLAN OF COMPLETE LIQUIDATION OF BLOUNT
INTERNATIONAL, INC. OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY BLOUNT
INTERNATIONAL, INC. OR ALL OR SUBSTANTIALLY ALL OF BLOUNT INTERNATIONAL, INC.’S
ASSETS; OR (D) A SALE OF MORE THAN 50% OF THE ASSETS OF BLOUNT
INTERNATIONAL, INC.; PROVIDED THAT NONE OF THE EVENTS DESCRIBED IN CLAUSES
(B) THROUGH (D) SHALL BE DEEMED A CHANGE IN CONTROL IF, IMMEDIATELY FOLLOWING
SUCH EVENT, THE LEHMAN GROUP OWNS 50% OR MORE OF THE COMBINED VOTING POWER OF
BLOUNT INTERNATIONAL, INC.’S THEN OUTSTANDING SECURITIES.


 


5.4                                 “CODE”.  THE INTERNAL REVENUE CODE OF 1986,
AS IT MAY BE AMENDED FROM TIME TO TIME.


 


5.5                                 “CONFIDENTIAL INFORMATION”.  ALL TECHNICAL,
BUSINESS, AND OTHER INFORMATION RELATING TO THE BUSINESS OF THE COMPANY OR ITS
SUBSIDIARIES OR AFFILIATES, INCLUDING, WITHOUT LIMITATION, TECHNICAL OR
NONTECHNICAL DATA, FORMULAE, COMPILATIONS, PROGRAMS, DEVICES, METHODS,
TECHNIQUES, PROCESSES, FINANCIAL DATA, FINANCIAL PLANS, PRODUCT PLANS, AND LISTS
OF ACTUAL OR POTENTIAL CUSTOMERS OR SUPPLIERS, WHICH (I) DERIVES ECONOMIC VALUE,
ACTUAL OR POTENTIAL, FROM NOT BEING GENERALLY KNOWN TO, AND NOT BEING READILY
ASCERTAINABLE BY PROPER MEANS BY, OTHER PERSONS, AND (II) IS THE SUBJECT OF
EFFORTS THAT ARE REASONABLE UNDER THE CIRCUMSTANCES TO MAINTAIN ITS

 

11

--------------------------------------------------------------------------------



 


SECRECY OR CONFIDENTIALITY. SUCH INFORMATION AND COMPILATIONS OF INFORMATION
SHALL BE CONTRACTUALLY SUBJECT TO PROTECTION UNDER THIS AGREEMENT WHETHER OR NOT
SUCH INFORMATION CONSTITUTES A TRADE SECRET AND IS SEPARATELY PROTECTABLE AT LAW
OR IN EQUITY AS A TRADE SECRET. CONFIDENTIAL INFORMATION DOES NOT INCLUDE
CONFIDENTIAL BUSINESS INFORMATION WHICH DOES NOT CONSTITUTE A TRADE SECRET UNDER
APPLICABLE LAW TWO YEARS AFTER ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.


 


5.6                                 “LEHMAN BROTHERS MERCHANT BANKING
PARTNERS”.  LEHMAN BROTHERS MERCHANT BANKING PARTNERS II, L.P., A DELAWARE
LIMITED PARTNERSHIP.


 


5.7                                 “LEHMAN GROUP”.  LEHMAN BROTHERS MERCHANT
BANKING PARTNERS AND (I) ANY AFFILIATE (AS DEFINED IN THE EMPLOYEE STOCKHOLDER
AGREEMENT) OF LEHMAN BROTHERS MERCHANT BANKING PARTNERS, (II) ANY ASSOCIATES (AS
DEFINED IN THE EMPLOYEE STOCKHOLDER AGREEMENT) OF LEHMAN BROTHERS MERCHANT
BANKING PARTNERS, (III) THE HEIRS, EXECUTORS, ADMINISTRATORS, TESTAMENTARY
TRUSTEES, LEGATEES OR BENEFICIARIES OF ANY MEMBER OF THE LEHMAN GROUP, AND
(IV) A TRUST, THE BENEFICIARIES OF WHICH, OR A CORPORATION OR PARTNERSHIP, THE
STOCKHOLDERS OR GENERAL OR LIMITED PARTNERS OF WHICH, INCLUDE ONLY LEHMAN
BROTHERS MERCHANT BANKING PARTNERS, AFFILIATES AND ASSOCIATES OF LEHMAN BROTHERS
MERCHANT BANKING PARTNERS, THEIR SPOUSES, THEIR LINEAL DESCENDANTS AND ANY OTHER
MEMBERS OF THEIR FAMILIES, IF, IN CASES OF CLAUSES (II) THROUGH (IV) ABOVE, SUCH
PERSON AGREES IN WRITING TO BE BOUND BY THE TERMS OF THE EMPLOYEE STOCKHOLDER
AGREEMENT AS A MEMBER OF THE LEHMAN GROUP.


 


5.8                                 “PERSON”.  ANY INDIVIDUAL, CORPORATION,
BANK, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, JOINT-STOCK COMPANY, TRUST,
UNINCORPORATED ORGANIZATION OR OTHER ENTITY.


 


5.9                                 “PRESENT VALUE”.  THE TERM “PRESENT VALUE”
ON ANY PARTICULAR DATE SHALL HAVE THE SAME MEANING AS PROVIDED IN
SECTION 280G(D)(4) OF THE CODE.

 

12

--------------------------------------------------------------------------------



 


6.                                       TERMINATION PROCEDURES.  DURING THE
TERM OF THIS AGREEMENT, ANY PURPORTED TERMINATION OF EXECUTIVE’S EMPLOYMENT
(OTHER THAN BY REASON OF DEATH) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF
TERMINATION FROM ONE PARTY HERETO TO THE OTHER PARTY HERETO IN ACCORDANCE WITH
SECTION 10. A NOTICE OF TERMINATION FOR CAUSE IS REQUIRED TO INCLUDE THE
INFORMATION SET FORTH IN SECTION 5.2. “DATE OF TERMINATION,” WITH RESPECT TO ANY
PURPORTED TERMINATION OF EXECUTIVE’S EMPLOYMENT DURING THE TERM OF THIS
AGREEMENT, SHALL MEAN (I) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY HIS DEATH,
THE DATE OF HIS DEATH, (II) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR
DISABILITY, THIRTY (30) DAYS AFTER NOTICE OF TERMINATION IS GIVEN (PROVIDED THAT
EXECUTIVE SHALL NOT HAVE RETURNED TO THE FULL-TIME PERFORMANCE OF EXECUTIVE’S
DUTIES DURING SUCH THIRTY (30) DAY PERIOD), AND (III) IF EXECUTIVE’S EMPLOYMENT
IS TERMINATED FOR ANY OTHER REASON, THE DATE SPECIFIED IN THE NOTICE OF
TERMINATION (WHICH, IN THE CASE OF A TERMINATION BY THE COMPANY, SHALL NOT BE
LESS THAN THIRTY (30) DAYS, EXCEPT IN THE CASE OF A TERMINATION FOR CAUSE; AND
IN THE CASE OF A TERMINATION BY THE EXECUTIVE, SHALL NOT BE LESS THAN THIRTY
(30) DAYS NOR MORE THAN SIXTY (60) DAYS, RESPECTIVELY, FROM THE DATE SUCH NOTICE
OF TERMINATION IS GIVEN).


 


7.                                       CONTRACT NON-ASSIGNABLE.  THE PARTIES
ACKNOWLEDGE THAT THIS AGREEMENT HAS BEEN ENTERED INTO DUE TO, AMONG OTHER
THINGS, THE SPECIAL SKILLS OF EXECUTIVE, AND AGREE THAT THIS AGREEMENT MAY NOT
BE ASSIGNED OR TRANSFERRED BY EXECUTIVE, IN WHOLE OR IN PART, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY.


 


8.                                       SUCCESSORS: BINDING AGREEMENT.


 


8.1                                 IN ADDITION TO ANY OBLIGATIONS IMPOSED BY
LAW UPON ANY SUCCESSOR TO, OR TRANSFEROR OF, THE COMPANY, THE COMPANY WILL
REQUIRE ANY SUCCESSOR TO, OR TRANSFEROR OF, ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS AND/OR ASSETS OF THE COMPANY (WHETHER DIRECT OR INDIRECT, BY PURCHASE,
MERGER, REORGANIZATION, LIQUIDATION, CONSOLIDATION OR OTHERWISE) TO EXPRESSLY
ASSUME AND AGREE TO PERFORM

 

13

--------------------------------------------------------------------------------



 


THIS AGREEMENT, IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD
BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.


 


8.2                                 THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES AND BY
THE COMPANY’S SUCCESSORS AND ASSIGNS. IF EXECUTIVE SHALL DIE WHILE ANY AMOUNT
WOULD STILL BE PAYABLE TO EXECUTIVE HEREUNDER (OTHER THAN AMOUNTS WHICH, BY
THEIR TERMS, TERMINATE UPON THE DEATH OF EXECUTIVE) IF EXECUTIVE HAD CONTINUED
TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL
REPRESENTATIVES OR ADMINISTRATORS OF EXECUTIVE’S ESTATE.


 


9.                                       OTHER AGENTS.  NOTHING IN THIS
AGREEMENT IS TO BE INTERPRETED AS LIMITING THE COMPANY FROM EMPLOYING OTHER
PERSONNEL ON SUCH TERMS AND CONDITIONS AS MAY BE SATISFACTORY TO THE COMPANY.


 


10.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED OR SEVEN DAYS AFTER MAILING
IF MAILED, FIRST CLASS, CERTIFIED MAIL, POSTAGE PREPAID:


 

 

To the Company:

Blount International, Inc.

 

 

 

 

P.O. Box 22127

 

 

 

 

Portland, Oregon 97269-2127

 

 

 

 

ATTN: James Osterman

 

 

 

 

 

 

 

 

With a copy to:

Richard H. Irving, III

 

 

 

 

Blount International, Inc.

 

 

 

 

P.O. Box 22127

 

 

 

 

Portland, Oregon 97269-2127

 

 

 

 

 

 

 

 

To the Executive:

James Lee VanderZanden

 

 

 

 

Blount, Inc.

 

 

 

 

P.O. Box 22127

 

 

 

 

Portland, Oregon 97269-2127

 

 

 

14

--------------------------------------------------------------------------------


 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 


11.                                 PROVISIONS SEVERABLE.  IF ANY PROVISION OR
COVENANT, OR ANY PART THEREOF, OF THIS AGREEMENT SHOULD BE HELD BY ANY COURT TO
BE INVALID, ILLEGAL OR UNENFORCEABLE, EITHER IN WHOLE OR IN PART, SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY,
LEGALITY OR ENFORCEABILITY OF THE REMAINING PROVISIONS OR COVENANTS, OR ANY PART
THEREOF, OF THIS AGREEMENT, ALL OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


12.                                 WAIVER.  FAILURE OF EITHER PARTY TO INSIST,
IN ONE OR MORE INSTANCES, ON PERFORMANCE BY THE OTHER IN STRICT ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL NOT BE DEEMED A WAIVER OR
RELINQUISHMENT OF ANY RIGHT GRANTED IN THIS AGREEMENT OR THE FUTURE PERFORMANCE
OF ANY SUCH TERM OR CONDITION OR OF ANY OTHER TERM OR CONDITION OF THIS
AGREEMENT, UNLESS SUCH WAIVER IS CONTAINED IN A WRITING SIGNED BY THE PARTY
MAKING THE WAIVER.


 


13.                                 INDEMNIFICATION.  DURING THE TERM OF THIS
AGREEMENT AND AFTER EXECUTIVE’S TERMINATION FOR A PERIOD OF TIME EQUAL TO THE
SEVERANCE PERIOD, THE COMPANY SHALL INDEMNIFY EXECUTIVE AND HOLD EXECUTIVE
HARMLESS FROM AND AGAINST ANY CLAIM, LOSS OR CAUSE OF ACTION ARISING FROM OR OUT
OF EXECUTIVE’S PERFORMANCE AS AN OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR OTHER AFFILIATES OR IN ANY OTHER CAPACITY, INCLUDING
ANY FIDUCIARY CAPACITY, IN WHICH EXECUTIVE SERVES AT THE COMPANY’S REQUEST, IN
EACH CASE TO THE MAXIMUM EXTENT PERMITTED BY LAW AND UNDER THE COMPANY’S
ARTICLES OF INCORPORATION AND BY-LAWS (THE “GOVERNING DOCUMENTS”), PROVIDED THAT
IN NO EVENT SHALL THE PROTECTION AFFORDED TO EXECUTIVE HEREUNDER BE LESS THAN
THAT AFFORDED UNDER THE GOVERNING DOCUMENTS AS IN EFFECT ON THE DATE OF THIS
AGREEMENT EXCEPT FOR CHANGES MANDATED BY LAW. DURING THE TERM AND FOR A

 

15

--------------------------------------------------------------------------------



 


PERIOD OF TIME EQUAL TO THE SEVERANCE PERIOD, EXECUTIVE SHALL BE COVERED IN
ACCORDANCE WITH THE TERMS OF ANY POLICY OF DIRECTORS AND OFFICERS LIABILITY
INSURANCE MAINTAINED BY THE COMPANY FOR THE BENEFIT OF ITS OFFICERS AND
DIRECTORS.


 


14.                                 AMENDMENTS AND MODIFICATIONS: GOVERNING
LAW.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A WRITING SIGNED BY BOTH
PARTIES HERETO. THE VALIDITY AND EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

EXECUTIVE:

 

 

 

 

 

/s/ James L. VanderZanden

 

James Lee VanderZanden

 

 

 

 

 

COMPANY:

 

BLOUNT, INC.

 

 

 

 

 

By: /s/ James S. Osterman

 

16

--------------------------------------------------------------------------------